Per curiam.
This matter has come before this Court pursuant to Rule 4-208.3 (a) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia.
The Investigative Panel of the State Disciplinary Board, after conducting an investigation into the complaint filed against Bernard Parks by Sidney D. Douglas, Jr. found that Bernard Parks violated Standards 4, 21, 22, 23, 44, 45 and 68 of Bar Rule 4-102. As a result, the Investigative Panel of the State Disciplinary Board directed the Office of the General Counsel of the State Bar of Georgia to file a notice of discipline recommending the disbarment of Bernard Parks.
The Office of the General Counsel filed the notice of discipline and service was perfected on Bernard Parks on July 26, 1991 by Certified Mail #P855 957 437, Restricted Delivery. See Proof of Service of the notice of Discipline filed by the Office of the General Counsel of the State Bar of Georgia on August 2, 1991. Bernard Parks failed to Respond to the notice of discipline within twenty (20) days.
It is hereby ordered that Bernard Parks is disbarred from the practice of law in the State of Georgia.

All the Justices concur.